Name: Regulation (EEC) No 603/70 of the Commission of 31 March 1970 amending Regulation (EEC) No 685/69 on detailed rules of application for intervention on the market in butter and cream
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  consumption;  distributive trades
 Date Published: nan

 Official Journal of the European Communities 169 No L 72/62 Official Journal of the European Communities 1.4.70 REGULATION (EEC) No 603/70 OF THE COMMISSION of 31 March 1970 amending Regulation (EEC) No 685/69 on detailed rules of application for intervention on the market in butter and cream Whereas, in view of the general value of the rule laid down in Article 29 of Regulation (EEC) No 685/69 the time limit on its application should be revoked; Whereas the Management Committee for Milk and Milk Products has not issued an Opinion within the time limit set by' its Chairman ; HAS ADOPTED THIS REGULATION: Article 1 The amount '0-60 units of account' shall be substituted for '0-525 units of account' in Article 6 (2) (b) and in Article 24 (b ) of Regulation (EEC) No 685/69 . THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 804/68 1 of 27 June 1968 on the common organisation of the market in milk and milk products, as last amended by Regulation (EEC) No 2622/69,2 and in particular Article 6 (7) thereof; Whereas Commission Regulation (EEC) No 685/693 of 14 April 1969 on detailed rules of application for intervention on the market in butter and cream, as last amended by Regulation (EEC) No 332/70,4 fixed at 0-525 units of account per day of storage and per metric ton the component of the private storage aid representing costs related to the duration of storage; whereas, since these costs have risen, that amount must be increased to 0-60 units of account; Whereas, however, the additional amount of aid allowing for deterioration in the quality of the butter after a period of storage longer than six months is too high; whereas, in view also of the increase referred to above, this additional amount should be abolished; Whereas conditions should be laid down for the signing of the storage contract so that the provisions of Article 10 (2) of Council Regulation (EEC) No 985/685 of 15 July 1968 laying down general rules for intervention on the market in butter and cream, as last amended by Regulation (EEC) No 1211/69,6 can be observed; Article 2 The following paragraph shall be added to Article 23 of Regulation (EEC) No 685/69 : '4. The storage contract shall not be concluded before the butter is stored.' Article 3 The following shall be substituted for Article 24 (c) of Regulation (EEC) No 685/69 : '(c) 55 units of account for deterioration in quality of butter for which the storage period exceeds four months.' Article 4 The words 'between 15 April 1969 and 31 March 1970' shall be deleted from Article 29 of Regulation (EEC) No 685/69 . Article 5 1 OJ No L 148, 28.6.1968, p. 13 . 2 OJ No L 328, 30.12.1969, p. 8. 8 OJ No L 90, 15.4.1969, p. 12. 4 OJ No L 44, 25.2.1970, p. 1 . 5 OJ No L 169, 18.7.1968, p. 1 . 6 OJ No L 155, 28.6.1969, p. 13 . This Regulation shall enter into force on 1 April 1970. 170 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 March 1970. For the Commission The President Jean REY